Citation Nr: 1211670	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee (previously diagnosed as internal derangement with limitation of motion). 

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee (previously diagnosed as internal derangement with limitation of motion). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2010.  This matter was originally on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In October 2009, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issues on appeal were remanded by the Board in March 2010 for additional development.  Specifically, inter alia, the Board directed that the Veteran be scheduled for a VA orthopedic examination to determine his current degree of disability resulting from his degenerative joint disease of the left knee and degenerative joint disease of the right knee.  The Board directed that the examiner report additional functional loss as a result of painful joint motion, instability, weakness, or lack of endurance of either knee joint and to the extent possible, in terms of additional degrees of limitation of motion.  The Board directed that the examiner describe the clinical significance of the findings of the MRI in January 2008, demonstrating a tear of the medial meniscus. 

This was not done.  The Veteran underwent VA examination in December 2010.  The examiner noted that the Veteran ambulated without appearance of discomfort and that the bilateral knees appeared anatomically normal.  The examiner noted that the Veteran had no tenderness or swelling around the medial or lateral aspect of the joint, and that he had no Baker cyst or tenderness to the posterior aspect of the joint.  The examiner noted that the Veteran easily flexed to 140 degrees and fully extended, and that repeat motion of the knees indicated pain but no weakness or fatigue which the examiner noted to be fairly unusual considering that the Veteran had otherwise a normal physical examination and absolutely normal x-rays.  The examiner noted that lateral and medial stress of the knee showed no laxity of the lateral or medial collateral ligaments, and the Veteran had a negative anterior and poster drawer sign indicating intact anterior and posterior cruciate ligaments.  The examiner noted that the Veteran had a negative McMurray sign.   

The examiner did not report additional functional loss due to pain in terms of additional degrees of limitation of motion; nor did the examiner describe the clinical significance of the findings of the MRI in January 2008, demonstrating a tear of the medial meniscus.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an orthopedic VA examination to ascertain the severity of his service-connected right and left knee disabilities (degenerative joint disease previously diagnosed as internal derangement with limitation of motion).  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify all manifestations of the Veteran's service-connected right and left knee disabilities.  To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected right and left knee disabilities (degenerative joint disease, previously diagnosed as internal derangement with limitation of motion) from those attributable to any other diagnosed knee disorders.  In addition, the examiner is requested to specifically comment on the January 2008 MRI findings and the diagnoses of right chronic medial meniscus tear and chondromalacia of the patella and specifically determine whether the MRI findings and subsequent diagnoses are part of the Veteran's service-connected disabilities.   

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should determine whether the Veteran's right and left knees exhibit weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right and left knees are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

2.  The case should be reviewed on the basis of the additional evidence.  If the benefits sought on appeal are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


